







EXHIBIT 10.35

UNITED STATES OF AMERICA Before the
SECURITIES AND EXCHANGE COMMISSION
SECURITIES ACT OF 1933
Release No. 9711 / January 27, 2015
SECURITIES EXCHANGE ACT 0 F 1934 Release No. 74141 / January 27, 2015
ACCOUNTING AND AUDITING ENFORCEMENT Release No. 3621 / January 27, 2015
ADMINISTRATIVE PROCEEDING File No. 3-16361




In the Matter of
OPPENHEIMER & CO. INC., Respondent.
 
ORDER INSTITUTING
ADMINISTRATIVE AND CEASE-AND-DESIST PROCEEDINGS PURSUANT TO SECTION 8A OF THE
SECURITIES ACT OF 1933 AND SECTIONS 15(b) AND 21C OF THE SECURITIES EXCHANGE ACT
OF 1934, MAKING FINDINGS, AND IMPOSING REMEDIAL SANCTIONS AND A CEASE-AND-DESIST
ORDER



I.

The Securities and Exchange Commission ("Commission") deems it appropriate and
in the public interest that public administrative and cease-and-desist
proceedings be, and hereby are, instituted pursuant to Section 8A of the
Securities Act of 1933 ("Securities Act") and Sections 15(b) and 21C of the
Securities Exchange Act of 1934 ("Exchange Act") against Oppenheimer & Co. Inc.
("Oppenheimer" or "Respondent").
II.

In anticipation of the institution of these proceedings, Oppenheimer has
submitted an Offer of Settlement (the "Offer") which the Commission has
determined to accept. Oppenheimer admits the Commission's jurisdiction over it
and over the subject matter of these proceedings, admits the facts set forth in
Sections III.B, III.C, III.D, and III.F below, acknowledges that its conduct
violated the federal securities laws, and consents to the entry of this Order
Instituting Administrative and Cease-and-Desist Proceedings Pursuant to Section
8A of the Securities Act of 1933 and Sections



--------------------------------------------------------------------------------



15(b) and 21C of the Securities Exchange Act of 1934, Making Findings, and
Imposing Remedial Sanctions and a Cease-and-Desist Order ("Order"), as set forth
below.


III.


On the basis of this Order and Respondent's Offer, the Commission finds1 that:


A.     SUMMARY
1.    Oppenheimer engaged in two separate courses of conduct, the first during
the
period July 2008 through May 2009 ("Oppenheimer I") and the second during the
period October 2009 through December 2010 ("Oppenheimer II"), each of which
violated the federal securities laws.
Oppenheimer I
2.Between July 2008 and May 2009, Oppenheimer executed sales of billions of
shares of penny stocks2 for an account in the name of its customer, Gibraltar
Global Securities, Inc. ("Gibraltar") —a broker-dealer licensed in the Bahamas.
Although Gibraltar purportedly maintained a proprietary account, Oppenheimer
knew that Gibraltar was actually executing transactions and providing brokerage
services for its customers, many of whom were U.S. persons. Through this
conduct, Gibraltar acted as a broker in the United States even though it was not
registered with the Commission as required by the federal securities laws.
3.Although Gibraltar was exempt from paying U.S. taxes on its own profits from
sales of securities in the U.S., it used its exempt status as a means to enable
its U.S. customers to avoid paying taxes. Gibraltar accomplished this by
providing Oppenheimer with an Internal Revenue Service ("IRS") Form W-8BEN,
which purportedly exempted Gibraltar from U.S. tax withholding based on a false
certification that Gibraltar was the sole owner of all of the income generated
in its Oppenheimer account. Oppenheimer, however, knew that Gibraltar's
customers (and not Gibraltar) were the beneficial owners of the securities
deposited, sold and or transferred. As a result Oppenheimer knew or should have
known that Gibraltar's IRS withholding form was false and could not be relied
on. Presented with a false withholding form, and information revealing that many
Gibraltar customers were U.S. persons, Oppenheimer was required to begin
withholding taxes from the gross proceeds from sales of securities in the
Gibraltar account, which it did not do. Oppenheimer failed to properly withhold
and remit taxes to the IRS, and therefore became liable for taxes it was
obligated to withhold. Oppenheimer, however, failed to record this liability and
resulting expenses, which caused its books and records to become inaccurate.
 
 
 
 
 

1 The findings herein are made pursuant to Respondent's Offer of Settlement and
are not binding on any other person or entity in this or any other proceeding.


2 The securities qualified as "penny stocks" because they did not meet any of
the exceptions from the definition of a "penny stock," as defined by Section
3(a)(51) of the Exchange Act and Rule 3a51-1 thereunder.







2

--------------------------------------------------------------------------------





Oppenheimer's records were also inaccurate because they reflected the account in
which Gibraltar's customers' shares were deposited, sold and transferred as a
proprietary account of Gibraltar, rather than an account for Gibraltar's
customers.
4.Oppenheimer was responsible for reporting suspicious activity to the U.S.
Treasury Department's Financial Crimes Enforcement Network ("FinCEN") on
Suspicious Activity Reports ("SARs"). In instances when suspicious activity
occurred in the Gibraltar account, Oppenheimer failed to file the requisite
SARs. Suspicious activities included instances where Gibraltar deposited into,
and sold out of, its Oppenheimer account large quantities of penny stocks which
should have raised concern that Gibraltar and its customers might be
participating in unregistered offerings or sales of securities in violation of
Section 5 of the Securities Act. In some instances, Gibraltar deposited billions
of shares of penny stocks into its Oppenheimer account and then simply
transferred them to other U.S. broker-dealers without any apparent legitimate
economic or business purpose.
5.By allowing Gibraltar to operate as a broker-dealer servicing U.S. customers
through its account at Oppenheimer, Oppenheimer willfully' aided and abetted and
was a cause of Gibraltar's violation of Section 15(a) of the Exchange Act. In
addition, by failing to recognize liabilities and expenses associated with its
failure to properly withhold and remit back-up withholding taxes from sales
proceeds in the Gibraltar account, Oppenheimer also willfully violated Section
17(a) of the Exchange Act and Rule 17a-3(a)(2), which requires broker-dealers to
maintain ledgers accurately reflecting liabilities and expenses. By recording
transactions for Gibraltar's customers in an account inaccurately maintained on
Oppenheimer's books and records as Gibraltar's proprietary account, Oppenheimer
also willfully violated Rule 17a-3(a)(9). Finally, Oppenheimer willfully
violated Section 17(a) of the Exchange Act and Rule 17a-8 by failing to file
SARs in connection with Gibraltar's suspicious activities.
Oppenheimer II
6.From October 6, 2009 through December 10, 2010, Oppenheimer, through a
registered representative then associated with Oppenheimer who held a position
as a Financial Advisor ("FA") and his immediate supervisor, a Branch Office
Manager, willfully violated Sections 5(a) and (c) of the Securities Act when it
engaged in the unregistered distribution of the securities of Quasar Aerospace,
Inc. ("QASP"), Encounter Technologies, Inc. ("ENTI"), My Social Income, Inc.
("MSOA"), Strategic Rare Earth Metals, Inc. ("SREH"), Sebastian River Holdings,
Inc. ("SBRH"), and Shot Spirit Corporation ("SSPT") on behalf of a customer (the
"Customer"). The over 2.5 billion cumulative shares sold through the Customer's
account generated approximately $12,000,000 in proceeds of which Oppenheimer was
paid $588,400 in commissions.
 
 
 
 
 

3 A willful violation of the securities laws means merely "that the person
charged with the duty knows what he is doing." Wonsover v. SEC, 205 F.3d 408,
414 (D.C. Cir. 2000) (quoting Hughes v. SEC, 174 F.2d 969, 977 (D.C. Cir.
1949)). There is no requirement that the actor "Also be aware that he is
violating one of the Rules or Acts.' Id. (quoting Gearhart & Otis, Inc. v. SEC,
348 F.2d 798, 803 (D.C. Cir. 1965)).











3

--------------------------------------------------------------------------------





7.No registration statement was on file or in effect as to the Customer's offers
and sales of securities as required by Section 5 of the Securities Act. In
certain instances, the securities were restricted because the Customer acquired
them directly or indirectly from the issuers, or from affiliates of the issuers,
in transactions or chains of transactions not involving any public offering. The
only exemption applicable to offers and sales of restricted securities into the
public markets is Securities Act Section 4(a)(1)'s exemption for "transactions
by any person other than an issuer, underwriter, or dealer." The Customer's
offers and sales of those restricted securities into the public market did not,
however, comply with the Rule 144 safe harbor from being considered a statutory
underwriter. More particularly, the Customer did not hold the securities of each
of the six non-reporting issuers for at least a year prior to resale, as
required by Rule 144(d); and there was a lack of adequate current public
information available for QASP, MSOA, ENTI and SREH at the time of the
Customer's resale, as required by Rule 144(c).
8.Thus, the Customer's offers and resales did not comply with Rule 144 or
qualify for Section 4(a)(1) or any other exemption under the federal securities
laws, and violated Sections 5(a) and (c).
9.Oppenheimer willfully violated Sections 5(a) and (c) of the Securities Act in
executing the Customer's orders to sell the securities of the six issues. It
cannot claim an exemption from Section 5 liability under Section 4(a)(4) of the
Securities Act which exempts from the registration requirements of Section 5
"brokers' transactions." John A. Carley, Exchange Act Rel. No. 57,246, 2008 WL
268598, *8 (Jan. 31, 2008) (Commission opinion). To rely on the exemption, the
broker-dealer must, among other things, conduct a reasonable inquiry and, after
such an inquiry, it must not be "aware of circumstances indicating that the
person for whose account the securities are sold is an underwriter with respect
to the securities or that the transaction is part of a distribution of the
securities of the issuer." 15 U.S.C. § 77d(a)(4); 17 CFR § 230.144(g)(4).
10.Oppenheimer personnel, including Branch Office personnel and senior
management, recognized red flags previously identified by the Commission as
indicative of illegal unregistered distributions and did not properly follow up
on those red flags and analyze the information in order to be able to rely on
the Section 4(a)(4) exemption. Distribution by Broker-Dealers of Unregistered
Securities, Securities Act Rel. No. 33-4445 (Feb. 2, 1962) (Commission
interpretative release). As a result, Oppenheimer personnel did not conduct a
reasonable inquiry to determine whether the Customer's offers and resales were
exempt from the Section 5 registration requirements.
11.In failing to establish and implement policies and procedures reasonably
designed to prevent and detect Oppenheimer personnel's violations of Section 5,
Oppenheimer also failed reasonably to supervise. In this regard, Oppenheimer
failed to establish procedures reasonably designed to achieve compliance with
Section 5, for example, in formulating policies related to sales of penny
stocks; and failed to implement such procedures as existed for purposes of













4

--------------------------------------------------------------------------------



determining whether Oppenheimer's personnel conducted a reasonable inquiry
regarding whether the Customer's resale transactions complied with Rule 144.
B.    RESPONDENT
12.    Oppenheimer, a New York corporation, is a broker-dealer and an investment
adviser registered with the Commission and headquartered in New York, New York.
Oppenheimer is a subsidiary of Oppenheimer Holdings, Inc., a publicly traded
company with securities registered with the Commission pursuant to Section 12(b)
of the Exchange Act.
C.    OTHER ENTITY RELEVANT TO OPPENHEIMER I
13.    Gibraltar Global Securities, Inc., is a broker-dealer, investment
management and
advisory firm established in 2004 that is domiciled in the Commonwealth of the
Bahamas. Gibraltar is licensed and regulated by the Securities Commission of the
Bahamas. Gibraltar serviced its customers through an account it maintained at
Oppenheimer (among other U.S. broker-dealers). In 2013, the Commission charged
Gibraltar and its president with violating Section 15(a) of the Exchange Act and
Section 5 of the Securities Act. (SEC v. Gibraltar Global Securities, Inc. and
Warren A. Davis, 13 cv 2575 (S.D.N.Y.)) Gibraltar is also a defendant in SEC
v. Carillo Huettel LLP, et al., 13 cv 1735 (S.D.N.Y.), in which the Commission,
in 2013, charged Gibraltar with violations of Section 5 of the Securities Act
and the antifraud provisions of the federal securities laws in connection with
pump-and-dump schemes concerning two penny stocks.
D.    OPPENHEIMER I FACTS
14.In May 2007, Gibraltar opened an account at Oppenheimer. In its account
opening documents, Gibraltar described itself simply as a broker-dealer in the
business of investments. Oppenheimer designated Gibraltar as a high risk account
because, among other reasons, it was located in the Bahamas. At the time,
Oppenheimer knew that Gibraltar was a foreign broker-dealer.
15.As part of its account opening documents, Gibraltar submitted an IRS Form
W-8BEN, "Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding," which exempted Gibraltar from tax withholding and information
reporting of securities sales proceeds to the IRS, based upon Gibraltar's status
as a foreign entity. In its IRS Form W-8BEN, Gibraltar falsely represented that
it was the beneficial owner of all the income generated in its account at
Oppenheimer and that "the beneficial owner [was] not a U.S. person."
16.Oppenheimer knew or should have known that Gibraltar's Form W-8BEN was false
because, among other things, Gibraltar instructed Oppenheimer to accept deposits
and execute sales for Gibraltar's clients, some of whom maintained U.S.
addresses. Oppenheimer also knew or should have known that it could not rely on
the Form W-8BEN. However, during the period February 2009 through June 2009,
Oppenheimer failed to withhold taxes from the sales of securities in Gibraltar's
account and similarly failed to remit the amounts that it was obligated to
withhold and report the sales proceeds to the IRS. Oppenheimer also failed to
recognize liabilities





5

--------------------------------------------------------------------------------





and expenses associated with its failure to withhold taxes from sales of
securities in Gibraltar's account.
17.Gibraltar used its Oppenheimer account almost exclusively to deposit, sell
and transfer shares of penny stocks into the United States on behalf of its
customers. From July 2008 through June 2009, Gibraltar conducted approximately
1,800 trades in its Oppenheimer account. Almost all of those trades were orders
to sell, resulting in proceeds over $14.68 million from the sale of
approximately 7.6 billion shares of over 92 different issuers. Gibraltar also
used its Oppenheimer account to distribute billions of shares of over 130
different issuers of thinly traded penny stocks into U.S. markets by depositing
shares and instructing Oppenheimer to transfer those shares to other
broker-dealers.
18.Oppenheimer knew or was reckless in not knowing that Gibraltar was selling
shares on behalf of its customers and that Gibraltar was not the beneficial
owner of the securities sold. In fact, in or about January 2009 Gibraltar's
president informed Oppenheimer personnel that Gibraltar's customers wanted to
liquidate shares of penny stocks. Gibraltar's president told Oppenheimer that
even though the securities to be liquidated were deposited into Gibraltar's
account and in Gibraltar's name, those securities actually belonged to its
underlying customers.
19.Oppenheimer was aware of additional facts showing that Gibraltar was not the
beneficial owner of certain securities in the Gibraltar account. In fact,
beginning by at least November 2008, several Oppenheimer employees, including a
registered representative and his assistant, accepted share certificates for
deposit into Gibraltar's account that were titled "Gibraltar Global Securities
fbo (or "for the benefit of') [Gibraltar's customer]." Gibraltar also instructed
Oppenheimer's registered representatives via e-mail to deposit shares of
numerous penny stock issuers electronically through the facilities of the
Depository Trust Company. In its e-mails to Oppenheimer, Gibraltar stated that
the deposits were "for the benefit of or "fbo" its customers. In certain
instances, Gibraltar forwarded its customers' instructions to Oppenheimer. In
other instances, Gibraltar's customers were also Oppenheimer's customers. A
number of Gibraltar's customers maintained U.S. addresses.
20.Oppenheimer employees also became aware that Gibraltar had used its account
to service brokerage customers by processing securities transfers between
Gibraltar's customers and Oppenheimer's own customers. On certain occasions
Gibraltar requested that Oppenheimer transfer shares from Gibraltar's
Oppenheimer account to other Oppenheimer customers' accounts and vice versa.
Oppenheimer described these transfers as "third party journals" or "journals."
To approve journals, Gibraltar provided Oppenheimer with letters of
authorization to transfer securities from the Gibraltar account to its clients'
individual accounts at Oppenheimer. To complete journals, Oppenheimer's
representatives were required to fill out questionnaires stating the specific
purpose of the journals and the relationship between the parties sending and
receiving the shares. On at least one occasion concerning a journal between
Gibraltar and another Oppenheimer U.S. customer, Oppenheimer's employees stated
on the questionnaire that the purpose of the journal was to transfer stock to a
"client of Gibraltar." Thus, Oppenheimer knew









6

--------------------------------------------------------------------------------



that some of its own customers were also Gibraltar's customers, and that
Gibraltar was servicing them through transfers between the accounts.
21.In January 2009, Oppenheimer's Anti-Money Laundering ("AML") Officer inquired
about a suspicious journal (i.e., a transfer) between Gibraltar and another
Oppenheimer customer located in California. As a result, Oppenheimer assigned a
surveillance analyst to review Gibraltar's activity. Oppenheimer's surveillance
analyst concluded that Gibraltar's activities needed to be "escalated" because
they raised red flags, namely that Gibraltar: (i) was a foreign broker-dealer
doing business in the U.S.; (ii) selling "low-priced stock" on behalf of
customers; and (iii) that it immediately wired the proceeds out of the
Oppenheimer account. Oppenheimer's surveillance analyst also reviewed
Gibraltar's website. The analyst concluded that Gibraltar's website offered
trading, charged competitive commissions and provided customer statements
online. In addition to the surveillance analyst, other Oppenheimer
personnel—including its registered representatives servicing the Gibraltar
account—visited Gibraltar's website in connection with their "know your
customer" obligations. Gibraltar's website described itself as a Bahamian
"off-shore" broker-dealer and offered its trading, commissions, and numerous
other services commonly provided by brokers.
22.Oppenheimer's AML Policies and Procedures prohibited "foreign financial
institutions" ("FFIs") from trading on behalf of customers instead requiring
each customer of a FFI to create a separate account transacting on a fully
disclosed basis. To obtain an exemption from Oppenheimer's prohibition, FFIs
were required to submit an application explaining (among other things) the
purpose of the account. In connection with Oppenheimer's surveillance analyst's
January 2009 investigation into the suspicious third party journal, Gibraltar
submitted a request to maintain a single account at Oppenheimer notwithstanding
the fact that it was trading on behalf of customers. Gibraltar's exemption
request, which was ultimately denied, stated that Gibraltar was a "stock
broker-dealer." The exemption request further indicated that Gibraltar intended
to provide trading services on behalf of customers, and that the "markets
served" were the "United States, Canada, [and] Europe."
23.From July 2008 through June 2009, Oppenheimer routinely accepted large
deposits of penny stocks from Gibraltar either electronically or by accepting
physical certificates. These deposits identified certain U.S. persons
(individuals and/or entities) on the face of the security certificates or as the
beneficial owners of the shares. Thereafter Oppenheimer followed Gibraltar's
instructions to either sell the shares or transfer them to other broker-dealers.
The transactions were suspicious because, although the deposits were made into
Gibraltar's proprietary account, the securities belonged to Gibraltar's
customers and were in fact titled "for the benefit of or "fbo" Gibraltar's
customers. In addition, Gibraltar deposited large blocks of penny stocks and
sold a significant portion of those securities shortly after deposit.
Accordingly, these deposits (and subsequent sales) on behalf of Gibraltar's
customers should have raised red flags that Gibraltar was participating in
unlawful offerings or sales of securities that may have required registration or
exemption from registration.











7

--------------------------------------------------------------------------------





24.Gibraltar's deposits (and subsequent sales and transfers) of penny stocks
were also indicia of suspicious activity under Oppenheimer's AML Policies and
Procedures. Oppenheimer's AML Policies and Procedures required Oppenheimer
personnel to raise red flags such as clients delivering physical certificates
representing large blocks of thinly traded or low priced securities.
Nevertheless, Oppenheimer did virtually nothing to monitor Gibraltar's sales of
penny stocks and failed to conduct any due diligence or further inquiry.
Oppenheimer's personnel responsible for reviewing Gibraltar's trading failed to
do anything to review Gibraltar's sales to confirm that they were legitimate
transactions, as required by Oppenheimer's AML Policies and Procedures, and not
suspicious transactions that required reporting. Moreover, had due diligence and
further inquiry been conducted as required, Oppenheimer's personnel would have
likely detected additional indicia of possible market manipulation;
specifically, that Gibraltar's deposits, sales and transfers of thinly traded
penny stock often coincided with suspicious news stories and dubious promotion.
Furthermore, on certain occasions after April 2009, Oppenheimer received
regulatory or other inquiries concerning Gibraltar's activity. On at least one
occasion, Oppenheimer received a specific inquiry asking whether Oppenheimer had
AML concerns about Gibraltar's possible activity in unregistered offerings or
sales of securities. Because of AML-related inquiries and other red flags of
potential misconduct in the Gibraltar account, Oppenheimer had reason to suspect
that the transactions involved unlawful activity.
25.Oppenheimer had reason to suspect that Gibraltar's U.S. customers may not
have been paying taxes (or not reporting income to the IRS) on the profits from
the sales of their stocks made by Gibraltar through the Oppenheimer account. For
example, Oppenheimer knew or should have known that: (i) Gibraltar was selling
penny stocks on behalf of its customers—many of whom maintained addresses in the
U.S.; (ii) Gibraltar's IRS Form W-8BEN was false because it certified that
Gibraltar was the beneficial owner of the income in the Oppenheimer account; and
(iii) Gibraltar was located in a jurisdiction that it considered a tax haven. As
mentioned, on certain occasions, various Oppenheimer employees (including
certain Oppenheimer registered representatives) accessed Gibraltar's website.
Gibraltar's website advertised that its customers were not required to pay taxes
on their profits.
E.    OPPENHEIMER I VIOLATIONS
Broker-Dealer Registration Violations
26.Section 3(a)(4) of the Exchange Act defines a "broker" as "any person engaged
in the business of effecting transactions in securities for the account of
others." Being "engaged in the business" is demonstrated by, among other things,
regularity of participation through active solicitation, the dollar amount of
securities sold, and the extent to which advertisement and investor solicitation
are utilized.
27.In addition to regularity of participation, Section 3(a)(4) also requires
that the person effect securities transactions on behalf of others. Among the
indicia that a person is effecting transactions on behalf of others are: (1)
active solicitation of investors; (2) receiving









8

--------------------------------------------------------------------------------









transaction-based compensation; (3) facilitating or participating in the
execution of transactions; and (4) handling the securities or funds of others in
connection with securities transactions.
28.Gibraltar used its Oppenheimer account to act as a "broker" within the
meaning of Section 3(a)(4) of the Exchange Act. As described in Section III.D
above, Gibraltar advertised its brokerage services through its website.
Gibraltar solicited U.S. customers through its website, and earned commissions
executing transactions on behalf of United States persons through its
Oppenheimer account. Gibraltar also took an active role in handling the
securities and funds of U.S. customers which was facilitated by Oppenheimer.
29.Oppenheimer knew that Gibraltar was acting as a broker within the meaning of
Section 3(a)(4) of the Exchange Act and that Gibraltar was engaged in brokerage
activities in the United States. Oppenheimer also knew that Gibraltar: (1)
maintained a website that advertised its services; (2) executed transactions on
behalf of its customers through Oppenheimer; (3) charged commissions; and (4)
actively handled securities and funds for its customers. In addition,
Oppenheimer knew that Gibraltar was not registered as a broker in the U.S.
30.By accepting share deposits on behalf of Gibraltar's customers and thereafter
executing sales (and transfers) of penny stocks for proceeds of over $14.68
million, Oppenheimer provided substantial assistance and aided and abetted and
was a cause of Gibraltar's violation of Section 15(a) of the Exchange Act, which
requires any broker or dealer that uses the mails or any means of interstate
commerce to effect transactions in, or to induce or attempt to induce purchases
or sales of securities (other than an exempted security or commercial paper,
bankers' acceptances, or commercial bills) to register with the Commission in
accordance with Section 15(b).
Anti-Money Laundering Violations
31.The Bank Secrecy Act ("BSA"), as amended by the USA PATRIOT Act, and
implemented under rules promulgated by FinCEN, requires that broker-dealers file
Suspicious Activity Reports ("SARs") with FinCEN to report a transaction (or a
pattern of transactions of which the transaction is a part) conducted or
attempted by, at, or through the broker-dealer involving or aggregating to at
least $5,000 that the broker-dealer knows, suspects, or has reason to suspect:
(1) involves funds derived from illegal activity or is conducted to disguise
funds derived from illegal activities; (2) is designed to evade any requirements
of the Bank Secrecy Act; (3) has no business or apparent lawful purpose and the
broker-dealer knows of no reasonable explanation for the transaction after
examining the available facts; or (4) involves use of the broker-dealer to
facilitate criminal activity. 31 C.F.R. § 1023.320(a)(2) ("SAR Rule").
32.Exchange Act Rule 17a-8 requires broker-dealers to comply with the reporting,
record-keeping and record retention requirements of the BSA. The failure to file
a SAR as required by the SAR Rule is a violation of Section 17(a) of the
Exchange Act and Rule 17a-8 thereunder, and is enforceable by the Commission.



9

--------------------------------------------------------------------------------







    
33.        As a result of Gibraltar's activity described in Section III.D above,
Oppenheimer
knew, suspected or had reason to suspect that Gibraltar was using its
Oppenheimer account to facilitate unlawful activity, specifically, that
Gibraltar was using its Oppenheimer account to:
a.
participate in unregistered offerings and sales of securities in violation of
Section 5 of the Securities Act;

b.
engage in penny stock market manipulation, in violation of Sections 10(b) of the
Exchange Act and 17(a) of the Securities Act;

c.
evade the payment of U.S. taxes (or not report income to the IRS);

d.
operate as a broker-dealer in the U.S. in violation of Section 15(a) of the
Exchange Act; and

e.
Moreover, Gibraltar's deposits and subsequent transfers of penny stocks were
suspicious because they lacked any apparent business or lawful purpose.

34.        By failing to file SARs with FinCEN as required by the BSA as amended
by the
PATRIOT Act with respect to any of Gibraltar's activity described above,
Oppenheimer willfully violated Section 17(a) of the Exchange Act and Rule 17a-8.
Books-and-Records Violations
35.Section 17(a) of the Exchange Act provides that each broker-dealer "shall
keep for prescribed periods such records, furnish such copies thereof, and make
and disseminate such reports as the Commission, by rule, prescribes as necessary
or appropriate in the public interest, for the protection of investors, or
otherwise in furtherance of the purposes of this title." Under Section 17(a)(1)
of the Exchange Act and Rule 17a-3 promulgated thereunder, broker-dealer are
required to make and keep current certain specified books and records relating
to their business. Under Rule 17a-3(a)(2) broker-dealers are required to
maintain "[1]edgers (or other records) reflecting all assets and liabilities,
income and expense and capital accounts." The requirement to maintain books and
records under Rule 17a-3 requires that they also be accurate. Oppenheimer's
books and records were inaccurate because they failed to recognize Oppenheimer's
tax liability and expenses associated with the Gibraltar account.
36.U.S. broker-dealers are required to report sales of securities by each
customer (including the customer's tax identification number ("TIN")) who is a
U.S. person to the IRS. Sales of securities for customers who are not U.S.
persons, however, are exempt from reporting. U.S. broker-dealers are required to
withhold 28% of all proceeds of sales of securities by U.S. persons if they have
not provided a Form W-9 with a valid TN. No such withholding is required for
customers who are not U.S. persons if their foreign status is established by a
valid Form W‑





10

--------------------------------------------------------------------------------



8BEN. A U.S. broker-dealer may only rely on a Form W-8BEN to establish foreign
status absent actual knowledge or reason to know that the form is inaccurate
otherwise.
37.As described in Section III.D above, Gibraltar submitted a Form W-8BEN,
"Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding," in order to obtain exemption from tax withholding. Gibraltar's
W-8BEN certified, under penalties of perjury, that Gibraltar was the sole owner
of the income generated in its Oppenheimer account and that the beneficial owner
was not a U.S. person. This certification was false. Gibraltar was transacting
on behalf of its underlying customers—many of whom maintained U.S. addresses.
These underlying customers (and not Gibraltar) were the beneficial owners of the
securities sold from (and the income generated in) Gibraltar's account. By
submitting the false W-8BEN, Gibraltar was able to avoid having Oppenheimer
withhold taxes and/or report proceeds of the sale of securities income to the
IRS.
38.As described in Section III.D above, by February 2009 at the latest,
Oppenheimer became aware that Gibraltar deposited and sold securities for the
benefit of Gibraltar's underlying customers. It therefore knew or had reason to
know that Gibraltar's W-8BEN was false and could no longer rely on Gibraltar's
W-8BEN. At that point it was obligated to withhold 28% of the gross proceeds
from the sale of securities in Gibraltar's account.
39.A U.S. broker-dealer that fails to back up withhold 28% of all proceeds of
sales of securities (and thereafter remit) taxes when it knows or has reason to
know of facts indicating that a withholding exemption form (such as a W-8BEN) is
false or inaccurate is jointly and severally liable for any amounts that were
required to be withheld.
40.As described in Section III.D above during the period February 2009 through
June 2009, Oppenheimer failed to withhold 28% of the gross proceeds from sales
of securities in the Gibraltar account and remit the amounts withheld to the
IRS. Accordingly, Oppenheimer was liable for the amounts it was obligated to
withhold and remit to the IRS. As a result Oppenheimer incurred an expense that
it also failed to record in its books, records and ledgers. Oppenheimer's books,
records and ledgers were inaccurate because they did not reflect the tax
withholding liabilities and resulting expenses.
41.Pursuant to Rule 17a-3(a)(2) of the Exchange Act Oppenheimer was required to
maintain "[1]edgers (or other records) reflecting all assets and liabilities,
income and expense and capital accounts." Beginning in February 2009, these
records did not accurately reflect tax liabilities and associated expenses
relating to the Gibraltar account.
42.Because its ledgers were inaccurate, Oppenheimer violated Section 17(a) of
the Exchange Act and Rule 17a-3(a)(2).
43.Rule 17a-3(a)(9) of the Exchange Act requires broker-dealers to maintain
records for each cash and margin account, showing, among other things, the name
and address of the beneficial owner. As set forth above, Oppenheimer violated
Section 17(a) and Rule 17a-3(a)(9) of





11

--------------------------------------------------------------------------------





the Exchange Act by recording transactions for Gibraltar's customers in an
account inaccurately maintained on Oppenheimer's books and records as
Gibraltar's proprietary account.
F.    OPPENHEIMER II FACTS
44.In October 2009, the Customer opened an account with Oppenheimer. Its first
deposit, on October 6, 2009, was of 200 million QASP shares.
45.The Customer acquired penny stocks in the six issuers through wrap-around
agreements or through third-party stock purchase agreements. In both scenarios,
the transactions were predicated upon the issuer owing a debt with no
convertibility provision to an affiliate of the issuer or an unaffiliated third
party, such as a service provider, for more than one year.
46.With respect to the securities of four issuers, QASP, MSOA, SBRH, and SSPT,
the Customer entered into wrap-around agreements with each issuer and an
affiliate of the issuer pursuant to which the affiliate assigned to the Customer
the right to collect an amount owed to the affiliate by the issuer in exchange
for the Customer giving a promissory note to the issuer. The agreements between
the Customer and issuer each added a convertibility provision pursuant to which
the Customer could convert the debt now owed to it by the issuer into common
stock. The Customer then converted the debt into shares of the issuer, deposited
and liquidated the shares in its Oppenheimer account, and withdrew the proceeds.
47.With respect to the securities of two issuers, ENTI and SREH, the Customer
entered into a stock purchase agreement with a third-party purportedly
unaffiliated with the issuer to whom the issuer owed a debt. On the same day or
shortly before the Customer entered the agreement, the third party converted its
debt into issuer shares with the consent of the issuer, even though no
conversion provision had been previously included with the debt. Pursuant to the
stock purchase agreement, the third party then sold those shares to the
Customer.
48.In most instances, the Customer had deposited and liquidated each tranche of
the six issuers' penny stocks through its Oppenheimer account shortly after
acquiring them. In any event, the Customer had liquidated all tranches of each
issuer's securities in less than eight months.
49.As a result of this pattern of acquisition and liquidation, the Customer
owned the following percentages of the outstanding shares over the dates given:
Security
Date range
Percentage owned by Customer
QASP
December 2009 to February 2010
23%
MSOA
March 19, 2010 to June 29, 2010
18%
SBRH
June 10, 2010 to July 27, 2010
49.6%
ENTI
June 22, 2010 to July 28, 2010
31%






12

--------------------------------------------------------------------------------



50.No registration statement was filed with the Commission or in effect with
respect to the conversion of the debt into shares, the Customer's initial
purchase of the securities, or the Customer's subsequent resales. The Customer's
resales were effected through interstate commerce.
51.The Customer represented to Oppenheimer that its resales qualified for the
Rule 144 safe harbor and the Securities Act Section 4(a)(1) exemption from
registration.
52.The Customer's resales of the securities of all six issuers did not qualify
for exemption from registration because the Customer did not meet Rule 144(d)'s
one-year holding period requirement.
53.The Customer's resales of four of the issuers—QASP, MSOA, ENTI, and SREH—also
did not qualify for exemption from registration because there was no adequate
current public information available with respect to those issuers as required
by Rule 144(c).
54.QASP shares were deposited at Oppenheimer by Deposit/Withdrawal At Custodian,
which is an electronic transfer of the shares from the transfer agent. With
respect to the securities of the other five issuers, the Customer deposited the
shares at Oppenheimer in the form of physical certificates.
55.The per-share price of the securities was in many cases below one cent, and
never exceeded $0.24 per share.
56.From the time the Customer began selling penny stocks through its Oppenheimer
account, Oppenheimer was aware or should have been aware that the Customer was
engaging in illegal unregistered distributions of securities based on the
presence of red flags.
57.During the relevant period, for example, Oppenheimer personnel were aware
that the Customer's business model was to acquire and immediately liquidate
large blocks of shares for the purpose of raising capital to finance penny stock
issuers.
58.On January 13, 2009, the Financial Industry Regulatory Authority ("FINRA")
issued Notice to Members 09-05 in which FINRA reminded firms of their
obligations to determine whether sales comply with the registration requirements
of the federal securities laws. FINRA listed the red flags that broker-dealers
should be on the alert for in identifying illegal unregistered distributions.
The red flags were consistent with red flags previously identified by the
Commission as indicative of illegal unregistered distributions.
59.Oppenheimer's compliance department issued internal guidance in October 2009,
in response to FINRA Notice 09-05, expressly referencing certain of these red
flags which broker-dealers should be on the alert for in identifying illegal
unregistered distributions. The red flags included the following: (i) a customer
opens a new account and delivers physical certificates representing a large
block of thinly traded or "low-priced securities"; (ii) a customer has a pattern



13

--------------------------------------------------------------------------------





of depositing physical share certificates, immediately selling the shares, and
then withdrawing the proceeds from the account; (iii) a customer deposits share
certificates that have been recently issued or represent a large percentage of
the float of the security; and (iv) the lack of a restrictive legend on
deposited shares seems inconsistent with the date the customer acquired the
securities or the nature of the transactions in which the securities were
acquired.
60.The Customer's account activity exhibited a pattern of red flags identified
in Commission precedent and the FINRA notice indicating the transactions were
part of illegal unregistered distributions. For example, the Customer opened the
account in October 2009 and deposited 2.5 billion shares of penny stocks, mostly
in the form of physical certificates. In many instances, the Customer obtained
the shares pursuant to conversion provisions put in place coincident with or
shortly before each share issuance. The Customer had a pattern of depositing and
liquidating the shares and withdrawing the proceeds from each sale. The
certificates deposited did not have restricted legends even though the Customer
had only recently acquired them in a private transaction with the issuer or
third parties who themselves had recently acquired them from the issuer. In
addition, the cumulative number of shares owned and sold over relatively short
periods of time constituted a significant percentage of the issued and
outstanding shares. The per share price of each liquidated share of the six
issuers was generally sub-penny and never exceeded $0.24.
61.Oppenheimer personnel became aware of these red flags raised by the
Customer's account activity but did not reasonably follow up to determine
whether the transactions were part of an illegal unregistered distribution.
Because many of the Customer's transactions described above were for shares
priced below a penny, the FA had to obtain senior management personnel's
exceptions to the firm's policy prohibiting the sale of sub-penny shares. In
granting the FA's requests, certain senior management personnel became aware of
certain of these red flags.
62.Oppenheimer personnel did not conduct a reasonable inquiry sufficient to
claim reliance on the Section 4(a)(4) exemption.
63.For resale transactions of the securities of QASP, Oppenheimer did not
ascertain reasonably that an exemption from registration was available. For the
majority of the QASP deposits and resales, Oppenheimer personnel did not gather
any other information or inquire about them. Oppenheimer personnel did not
receive attorney opinion letters from the Customer for any deposits and resales.
64.For resale transactions of the securities of the remaining five issuers, the
relevant Branch Office generally made inquiries consisting of contacting the
transfer agent; conducting searches of databases for information, including
adequate current public information, on the issuer; and reviewing the agreement
and other paperwork the Customer provided to determine that the Customer owned
the shares being deposited. The Branch Office personnel conducting this inquiry
did not, however, reasonably review this information with a view towards
determining whether the transactions met any exemption from the registration
requirements; nor could they have, as they did not adequately understand Section
5 or Rule 144's requirements. As a result, these inquiries



14

--------------------------------------------------------------------------------



either revealed facts that called into question the availability of the
purported Rule 144 safe harbor, on which the Branch Office personnel failed to
follow up, or did not sufficiently address facts necessary to support the
representations of the Customer that a Rule 144 safe harbor was available for
its resale transactions.
65.In connection with most of the deposits of the securities of the five
issuers, the Customer also submitted an attorney opinion letter written on
behalf of the issuer or the Customer and directed to the transfer agent. Those
letters identified Rule 144 as the applicable safe harbor allowing the Customer
to use the Section 4(a)(1) exemption from the registration requirements of the
Securities Act and purported to explain why Rule 144 was available. These
attorney opinion letters indicated that the legal conclusions were based
primarily on documents provided by and representations made by the Customer and
issuers, and they indicated that the attorneys did not independently verify the
facts forming the basis for their opinions.
66.Given that the pattern of recurring red flags of which Oppenheimer personnel
was aware strongly suggested that the Customer was engaged in illegal
unregistered distributions of securities, the attorney opinion letters that the
Customer submitted did not provide Oppenheimer with a reasonable basis upon
which to conclude that the Rule 144 safe harbor was available. First, the
letters with respect to ENTI and SREH applied only to the sale of the
third-party to the Customer, and on their face did not apply to the Customer's
resale of the shares. Second, none of the letters set forth all of the elements
of Rule 144, nor did they explain how those elements were met in the context of
facts known to Oppenheimer which indicated that the elements were not met.
Third, all of the attorney opinion letters were based primarily on conclusory
representations by the issuers and the Customer.
67.During the relevant period, Oppenheimer's policies and procedures did not
address compliance with Section 5, including how to conduct a reasonable inquiry
to determine whether a customer's transactions were subject to an available
exemption from the registration requirements of Section 5, except in relation to
compliance with certain requirements of Rule 144.
68.In response to trading in penny stocks, among other things, Oppenheimer
formulated policies designed to limit customers' transactions in penny stocks
and address capital costs of clearing the stocks. Although these policies
purportedly sought to address potential unregistered distributions, among other
regulatory risks, no feature of the policies reflected consideration of Section
5 requirements, except for the limited consideration of affiliate status.
69.Oppenheimer also did not adequately implement its policies and procedures to
prevent or detect Oppenheimer personnel's Section 5 violations.
70.Before September 2010, Oppenheimer's written policy required that all shares
subject to Rule 144 be reviewed and cleared by the firm's National Sales
department. With respect to physical stock certificates, the practice at the
relevant Branch Office for identifying "restricted" securities, however, was to
see whether the certificate bore a restricted legend, and route only those
certificates bearing such a legend to this department. The Branch Office did not
route to this



15

--------------------------------------------------------------------------------



department those certificates without a legend, even if they were accompanied by
a Rule 144 opinion letter from outside counsel, unless it determined the
customer may be an affiliate of the issuer.
71.    Beginning around September 2010, Oppenheimer eliminated certain
procedures
designed to detect or prevent Section 5 violations concerning resales of
securities not stamped "restricted" and accompanied by an opinion letter when
Oppenheimer had the National Sales department perform a limited review of the
certificates bearing no restricted legends. Personnel from this National Sales
department reviewed the deposit of SSPT shares, described above, under this
limited review but did not detect that the transactions failed to meet the
requirements of Rule 144.
G.    OPPENHEIMER II VIOLATIONS
Section 5 Violations
72.Sections 5(a) and 5(c) of the Securities Act prohibit the offer and sale of
securities through interstate commerce or the mails, unless a registration
statement is filed with the Commission and is in effect, or the offer and sale
are subject to an exemption.
73.No registration statement was filed with the Commission or in effect with
respect to the conversion of the debt into shares, the Customer's initial
purchase of the securities, or the Customer's subsequent resales. The Customer's
resales were effected through interstate commerce.
74.Rule 144 provides a non-exclusive safe harbor for individuals or entities to
sell restricted or affiliate-owned shares without being deemed to be a statutory
underwriter and therefore qualify for Securities Act Section 4(a)(1)'s exemption
from registration for "transactions by any person other than an issuer,
underwriter, or dealer." To qualify for the safe harbor, the resale must meet
each of the following conditions: the individual or entity must hold the shares
of a non-reporting issuer for at least a year prior to reselling them and there
must be adequate current public information available. 17 C.F.R. § 230.144(c) &
(d).
75.The Customer's resale of the securities of the six issuers did not meet Rule
144's holding period requirement. In circumstances involving a conversion or
exchange of securities, Rule 144(d)(3)(ii) allows a security holder which
acquired a security in exchange for other securities of the same issuer to tack
the holding period back to the date at which the surrendered security was first
acquired. The debts the Customer converted to acquire the shares did not qualify
as "securities" for purposes of Rule 144(d)(3)(ii). See Reves v. Ernst & Young,
494 U.S. 56, 65 (1990). Additionally, in this case, even if the debt had been a
security from the outset, the Customer could not tack back its holding period to
that of previous affiliated owners. See Resales of Restricted and Other
Securities, Securities Act Rel. No. 33-6099 (August 2, 1979), 1979 WL 174360 (at
Item 33). Thus, the Customer could not tack its holding period back to the onset
of the original debt. Lastly, Rule 144(d)(2) requires payment in full before the
holding period can





16

--------------------------------------------------------------------------------



commence. In this instance, the wrap-around agreements indicated that the
Customer paid for the QASP, MSOA, SBRH, and SSPT securities with a promissory
note, which does not qualify as full payment in this case. 17 C.F.R.
§230.144(d)(2). The Customer paid for the shares around the time of the
conversions, at which time the holding period commenced.
76.Further, the Customer's resales of QASP, MSOA, ENTI, and SREH also did not
qualify for exemption from registration because there was no adequate current
public information available with respect to those issuers as required by Rule
144(c).
77.Section 4(a)(4) of the Securities Act exempts from the registration
requirements of Section 5 "brokers' transactions executed upon customers' orders
on any exchange or in the over-the-counter market but not the solicitation of
such orders." Section 4(a)(4) of the Securities Act is unavailable when a
broker-dealer "knows or has reasonable grounds to believe that the selling
customer's part of the transaction is not exempt from Section 5 of the
Securities Act." John A. Carley, Exchange Act Rel. No. 57246, 2008 WL 268598,
*8. To rely on this exemption, the broker-dealer must, among other things,
conduct a reasonable inquiry into the facts surrounding the proposed
unregistered sale, and after such inquiry it must not be "aware of circumstances
indicating that the person for whose account the securities are sold is an
underwriter with respect to the securities or that the transaction is part of a
distribution of the securities of the issuer." 15 U.S.C. § 77d(a)(4); 17 CFR §
230.144(g)(4). Section 2(a)(11) of the Securities Act defines an underwriter as
"any person who has purchased from an issuer, with a view to, or offers or sells
for an issuer in connection with, the distribution of any security, or
participates or has a direct or indirect participation in any such undertaking,
or participates or has a participation in the direct or indirect underwriting of
any such undertaking." 15 U.S.C. § 77b(a)(11).
78.From the time the Customer began selling penny stocks through its Oppenheimer
account, Oppenheimer was aware or should have been aware that the Customer was
engaging in illegal unregistered distributions of securities.
79.There were ample red flags, as noted in paragraph 61 of Section III.F above,
of which Oppenheimer personnel, including senior management, were aware that
required Oppenheimer to conduct a reasonable inquiry.
80.A reasonable inquiry must be an "adequate inquiry under the circumstances."
Wonsover, 205 F.3d at 409. "The amount of inquiry called for necessarily varies
with the circumstances of particular cases. A dealer who is offered a modest
amount of a widely traded security by a responsible customer, whose lack of
relationship to the issuer is well known to him, may ordinarily proceed with
considerable confidence. On the other hand, when a dealer is offered a
substantial block of a little-known security, either by persons who appear
reluctant to disclose exactly where the securities came from, or where the
surrounding circumstances raise a question as to whether or not the ostensible
sellers may be merely intermediaries for controlling persons or statutory
underwriters, then searching inquiry is called for." Distribution by
Broker-Dealers of Unregistered Securities, Securities Act Rel. No. 33-4445
(emphasis added).



17

--------------------------------------------------------------------------------



81.Given the specific red flags associated with the Customer's deposits and
resales of the six securities, as noted in Section III.F above, Oppenheimer was
required to engage in a searching inquiry to properly rely on the Section
4(a)(4) brokers' transaction exemption. See World Trade Financial Corp., et al.,
Exchange Act Rel. No. 66114, 8 (Jan. 6, 2012) (Commission opinion), petition
denied, 739 F.3d 1243 (9th Cir. 2014); Stone Summers & Co., et al., 45 S.E.C.
105, 108 (1972) (Commission opinion). However, Oppenheimer personnel did not
conduct a reasonable inquiry sufficient to claim reliance on the Section 4(a)(4)
exemption.
82.Brokers, however, in the face of recurring red flags suggesting that their
customers are engaging in unregistered distributions of securities, cannot
satisfy their reasonable inquiry obligations by relying on the mere
representations of their customers, the issuers, or counsel for the same,
without reasonably investigating the potential for opposing facts. See World
Trade Financial Corp. v. SEC, 739 F.3d 1243, 1249 (9th Cir. 2014) (rejecting the
argument that under the circumstances the duty of reasonable inquiry was met by
reliance on third parties in conformity with industry practice and stating
"brokers rely on third—parties at their own peril, and will not avoid liability
through that reliance when the duty of reasonable inquiry rests with the
brokers"); Wonsover, 205 F.3d at 415-16 (rejecting broker's argument that under
the circumstances he justifiably relied on the clearance of sales by his firm's
restricted stock department, the transfer agent, and counsel). A broker-dealer
cannot "rely upon the absence of restrictive legends on the stock certificates
when the circumstances surrounding the transaction indicate the need for a
thorough investigation." Transactions in Securities of Laser Arms Corporations
by Certain Broker-Dealers, Exchange Act Rel. No. 34-28878, 13 (Feb. 14, 1991)
(Commission opinion).
83.As described in paragraphs 64 and 65 of Section III.F, Oppenheimer personnel
collected information and made certain inquiries which either revealed facts
that called into question the availability of the purported Rule 144 safe
harbor, on which the Branch Office personnel failed to follow up, or did not
sufficiently address facts necessary to support the representations of the
Customer that a Rule 144 safe harbor was available for its resale transactions.
84.Oppenheimer personnel received attorney opinion letters in connection with
most of the deposits of the securities of the five issuers other than QASP. A
broker may reasonably rely on an attorney opinion concluding that an exemption
from registration is available only where: (1) that opinion letter describes
"the relevant facts in sufficient detail to provide an explicit basis for the
legal conclusions stated," Sales of Unregistered Securities by Broker-Dealers,
Exchange Act Rel. No. 9239 (July 7, 1971); and (2) the broker's reasonable
independent investigation does not uncover contrary facts. As noted in paragraph
67 of Section III.F, in the context of the red flags known to Oppenheimer
personnel, they could not rely on these letters because: (1) the letters with
respect to ENTI and SREH applied only to the sale of the third-party to the
Customer, and on their face did not apply to the Customer's resale of the
shares; (2) none of the letters set forth all of the elements of Rule 144, nor
did they explain how those elements were met in the context of facts known to
Oppenheimer which indicated that the elements were not met; and (3) all of the
attorney opinion letters were based primarily on conclusory representations by
the issuers and the Customer.



18

--------------------------------------------------------------------------------





85.    As a consequence, Oppenheimer and its personnel could not claim the
brokers'
transaction exemption under Section 4(a)(4) with respect to the Customer's
unregistered resales of securities, and willfully violated Sections 5(a) and
(c).
Failure Reasonably to Supervise
86.Section 15(b)(4)(E) of the Exchange Act provides that the Commission may
sanction a broker-dealer for failing reasonably to supervise, with a view to
preventing violations of the federal securities laws, another person subject to
its supervision who commits such a violation.
87.Broker-dealers must establish procedures reasonably designed to prevent and
detect the particular violation at issue. See Midas Securities, LLC, et al.,
Exchange Act Rel. No. 66200, 2012 WL 169138 at*12 (Jan. 20, 2012) (Commission
opinion). Procedures addressing the unregistered sale of securities that fail to
instruct sales staff on how to identify an illegal unregistered distribution,
such as providing guidance setting forth: (1) "'reasonable inquiry' procedures
... when customers [seek] to sell large amounts of an unknown stock to the
public without registration," and (2) "how to determine whether a proposed sale
was exempt from registration, including asking their customer how, when, and
under what circumstances the customer acquired the stock" may be unreasonable.
Id.
88.As described in paragraphs 68 and 69 of Section III.F, Oppenheimer did not
establish policies and procedures that addressed compliance with Section 5,
including how to conduct a reasonable inquiry to determine whether a customer's
transactions were subject to an available exemption from the registration
requirements of Section 5, except in relation to compliance with certain
requirements of Rule 144.
89.Although Oppenheimer's policies related to penny stocks purportedly sought to
address potential unregistered distributions, among other regulatory risks,
except for the limited consideration of affiliate status, no feature of the
policies reflected consideration of the requirements to comply with Section 5
and related rules and Commission interpretative statements.
90.In addition to establishing reasonable policies and procedures, a
broker-dealer must also have effective systems in place to implement them. See
Quest Capital Strategies, Inc., Exchange Act Rel. No. 44935, 2001 WL 1230619 at
*6 (Oct. 15, 2001) (Commission opinion). A system of follow up and review when
irregularities are detected is also a critical part of the implementation of
policies and procedures. See World Trade Fin. Corp., Exchange Act Rel. No.
66114, *11-12 (Jan. 6, 2012) (Commission opinion).
91.Oppenheimer also did not adequately implement its policies and procedures to
prevent or detect Oppenheimer personnel's Section 5 violations. Before September
2010, Oppenheimer's written policy required that all shares subject to Rule 144
be reviewed and cleared by a National Sales department, but the Branch Office
did not route to this department physical stock certificates without a
restricted legend, even if they were accompanied by a Rule 144 opinion letter
from outside counsel, unless it determined the customer may be an affiliate of
the issuer. If



19

--------------------------------------------------------------------------------



the firm's written policy had been reasonably implemented and all certificates
subject to Rule 144 had been routed to this department for review, Oppenheimer
might have detected and prevented Oppenheimer personnel's Section 5 violations.
92.Beginning around September 2010, Oppenheimer eliminated certain procedures
designed to detect or prevent Section 5 violations concerning resales of
securities not stamped "restricted" and accompanied by an opinion letter when
Oppenheimer had the National Sales department perform a limited review of the
certificates bearing no restricted legends. As a result, they did not prevent
the resulting SSPT resale that violated Sections 5(a) and (c) which they
otherwise might have if they had subjected the transactions to the more fulsome
review for compliance with the requirements of Rule 144.
93.As a result of Oppenheimer's failure to establish reasonable policies and
procedures and failure to implement its policies and procedures, Oppenheimer
failed reasonably to supervise with a view to prevent and detect the violations
of Section 5 by Oppenheimer personnel.
H. UNDERTAKINGS
Oppenheimer has undertaken to:
94.Independent Compliance Consultant. With respect to its retention of an
independent compliance consultant, Oppenheimer has agreed to the following
undertakings:
a.
Oppenheimer will retain the services of an independent consultant (the
"Independent Consultant") that is not unacceptable to the Commission staff The
Independent Consultant's compensation and expenses shall be borne exclusively by
Oppenheimer. Prior to the retention of the Independent Consultant, Oppenheimer
will provide to the staff of the Commission a copy of the engagement letter
detailing the Independent Consultant's responsibilities, which includes the
reviews to be made by the Independent Consultant as described in this Order.

b.
Oppenheimer shall require that the Independent Consultant conduct a review of
Oppenheimer's policies and procedures as they relate to compliance with Section
5 of the Securities Act, Bank Secrecy Act, the Patriot Act, Oppenheimer's AML
program and proper recognition of liabilities and expenses associated with
accounting for failure to withhold taxes and report on income on accounts of
foreign entities trading on behalf of customers, and to report income for U.S.
customers trading through foreign financial institutions.

c.
Within one hundred twenty (120) days after the entry of this Order, the
Independent Consultant shall submit a written and dated report of its finding to
Oppenheimer and to the Commission staff (the "Report").




20

--------------------------------------------------------------------------------



Oppenheimer shall require that each Report include a description of the review
performed, the names of the individuals who performed the review, the
conclusions reached, the Independent Consultant's recommendations for changes in
or improvements to Oppenheimer's policies and procedures, and a procedure for
implementing the recommended changes in or improvements to Oppenheimer's
policies and procedures.
d.
Oppenheimer shall adopt all recommendations contained in the Report within sixty
(60) days of the Report; provided, however, that within thirty (30) days after
the date of the Report, Oppenheimer shall in writing advise the Independent
Consultant and the Commission staff of any recommendations that Oppenheimer
considers to be unduly burdensome, impractical, or inappropriate. With respect
to any recommendation that Oppenheimer considers unduly burdensome, impractical,
or inappropriate, Oppenheimer need not adopt that recommendation at that time
but shall propose in writing an alternative policy, procedure, or system
designed to achieve the same objective or purpose.

e.
As to any recommendation with respect to Oppenheimer's policies and procedures
on which Oppenheimer and the Independent Consultant do not agree, Oppenheimer
and the Independent Consultant shall attempt in good faith to reach an agreement
within sixty (60) days after the date of the Report. Within fifteen (15) days
after the conclusion of the discussion and evaluation by Oppenheimer and the
Independent Consultant, Oppenheimer shall require that the Independent
Consultant inform Oppenheimer and the Commission staff in writing of the
Independent Consultant's final determination concerning any recommendation that
Oppenheimer considers to be unduly burdensome, impractical, or inappropriate.
Oppenheimer shall abide by the determinations of the Independent Consultant and,
within thirty (30) days after final agreement between Oppenheimer and the
Independent Consultant or final determination of the Independent Consultant,
whichever occurs first, Oppenheimer shall adopt and implement all of the
recommendations that the Independent Consultant deems appropriate.

f.
Within thirty (30) days of Oppenheimer's adoption of all of the recommendations
in the Report that the Independent Consultant deems appropriate, as determined
pursuant to the procedures set forth herein, Oppenheimer shall certify in
writing to the Independent Consultant and the Commission staff that Oppenheimer
has adopted and implemented all of the Independent Consultant's recommendations
in the Report. Thereafter, beginning one hundred eighty days (180) after the
entry of this Order, the Independent Consultant shall conduct such review as it
deems appropriate to verify that Oppenheimer has appropriately implemented the






21

--------------------------------------------------------------------------------







recommendations in the Report. Prior to two hundred and ten (210) days after the
entry of this Order, the Independent Consultant shall confirm to the Commission
staff that Oppenheimer has adopted and implemented all of the Independent
Consultant's recommendations in the Report. Unless otherwise directed by the
Commission staff, all Reports, certifications, and other documents required to
be provided to the Commission staff shall be sent to Scott W. Friestad,
Associate Director, Division of Enforcement, Securities and Exchange Commission,
100 F Street, N.E., Washington, D.C. 20549-5010 and Gerald Hodgkins, Associate
Director, Division of Enforcement, Securities and Exchange Commission, 100 F
Street, NE, Washington, DC 20549-6010, or such other address as the Commission
staff may provide.
g.
On the anniversary of the date of the certification described in subparagraph
94(f), for a period of four (4) years, the Independent Consultant shall conduct
a review to determine whether: (1) Oppenheimer is implementing all of the
Independent Consultant's recommendations adopted pursuant to the foregoing
provisions and this provision; and, (2) there have been any changes in the law
or Oppenheimer's business operations such that the recommendations should be
amended and updated to take into account any such changed circumstance. Within
forty-five (45) days after each anniversary date of the certification, the
Independent Consultant shall submit a written and dated report of its findings
to Oppenheimer and the Commission staff (the "Anniversary Report"). Oppenheimer
shall require that each Anniversary Report include a description of the review
performed, the names of the individuals who performed the review, the
conclusions reached, and any further recommendations concerning changes in or
improvements to Oppenheimer's policies and procedures directed at effecting
implementation of the recommendations in the initial Report or an Anniversary
Report or directed at addressing any changes in the law or business. Any
recommendations made in an Anniversary Report shall be subject to the same
processes set forth in subparagraphs 94(d) through 94(f). Each successive review
pursuant to this subparagraph shall include a review of any recommendations
implemented as a result of the Report or Anniversary Report.

h.
Oppenheimer shall cooperate fully with the Independent Consultant and shall
provide the Independent Consultant with access to such of its files, books,
records, and personnel as are reasonably requested by the Independent Consultant
for review.

i.
To ensure the independence of the Independent Consultant, Oppenheimer: (1) shall
not have the authority to terminate the Independent Consultant or




22

--------------------------------------------------------------------------------



substitute another independent compliance consultant for the initial Independent
Consultant without the prior written approval of the Commission staff; and (2)
shall compensate the Independent Consultant and persons engaged to assist the
Independent Consultant for services rendered pursuant to this Order at their
reasonable and customary rates.
j.
Oppenheimer shall require the Independent Consultant to enter into an

agreement that provides for the period of engagement and for a period of two (2)
years from completion of the engagement, the Independent Consultant shall not
enter into any employment, consultant, attorney-client, auditing or other
professional relationship with Oppenheimer, or any of its present or former
affiliates, directors, officers, employees, or agents acting in their capacity
as such. The agreement will also provide that the Independent Consultant will
require that any firm with which the Independent Consultant is affiliated or of
which the Independent Consultant is a member, and any person engaged to assist
the Independent Consultant in the performance of the Independent Consultant's
duties under this Order shall not, without prior written consent of the
Commission staff, enter into any employment, consultant, attorney-client,
auditing or other professional relationship with Oppenheimer, or any of its
present or former affiliates, directors, officers, employees, or agents acting
in their capacity as such for the period of the engagement and for a period of
two (2) years after the engagements.
95.
Recordkeeping. Oppenheimer shall preserve for a period of not less than six
years from the end of the fiscal year last used, the first two years in an
easily accessible place, any record of its compliance with the undertakings set
forth herein.

96.
Deadlines. For good cause shown, the Commission staff may extend any of the
procedural dates relating to the undertakings. Deadlines for procedural dates
shall be counted in calendar days, except that if the last day falls on a
weekend or federal holiday, the next business day shall be considered to be the
last day.

97.
Certifications of Compliance by Respondents. Oppenheimer shall certify, in
writing, compliance with its undertakings set forth above. The certification
shall identify the undertakings, provide written evidence of compliance in the
form of a narrative, and be supported by exhibits sufficient to demonstrate
compliance. The Commission staff may make reasonable requests for further
evidence of compliance, and Oppenheimer agrees to provide such evidence. The
certification and supporting material shall be submitted to Scott W. Friestad,
Associate Director, Division of Enforcement, Securities and Exchange Commission,
100 F Street, N.E., Washington, D.C. 20549-5010 and Gerald Hodgkins, Associate
Director, Division of Enforcement, Securities and Exchange Commission, 100 F
Street, NE, Washington, DC 20549-6010, or such other address as the staff of the






23

--------------------------------------------------------------------------------



Commission may provide, with a copy to the Office of Chief Counsel of the
Enforcement Division, no later than sixty (60) days from the date of the
completion of the undertakings.
IV.
In view of the foregoing, the Commission deems it appropriate to impose the
sanctions agreed to in Oppenheimer's Offer.
Accordingly, pursuant to Section 8A of the Securities Act and Sections 15(b) and
21C of the Exchange Act it is hereby ORDERED that Oppenheimer:
1.
cease and desist from committing or causing any violations and any future
violations of Sections 15(a) and 17(a) of the Exchange Act and Rules 17a-3 and
17a-8 thereunder and of Section 5 of the Securities Act;

2.
is censured;

3.
shall pay to the Commission $10 million comprised of $4,168,400 in disgorgement;
$753,471 in prejudgment interest; and $5,078,129 in civil penalties. A penalty
amount that includes an additional $10 million is appropriate for the conduct at
issue herein, however, in light of the civil money penalty paid by Oppenheimer
to FinCEN in In the Matter of Oppenheimer & Co. Inc., Number 2015-01, no
additional penalty is being ordered at this time. Oppenheimer's total obligation
to pay in this proceeding would be $20 million in the event it fails to pay its
$10 million of a civil money penalty to FinCEN.

Payment of disgorgement, prejudgment interest, and $78,129 in civil penalties
will be due ten (10) days after institution of this Order, with the remaining
$5,000,000 in civil penalties, and interest accrued pursuant to 31 U.S.C. 3717,
due no later than the second anniversary of the institution of this Order. The
Commission acknowledges that Oppenheimer has placed certain assets in escrow
which Oppenheimer believes will satisfy the payment required to be made by the
second anniversary of the institution of this Order; however, Oppenheimer
retains its payment obligation irrespective of any amounts realized by payment
from, sale of, or redemption of, any escrowed assets.
If any payment is not made by the date the payment is required by this Order,
the entire outstanding balance of disgorgement, prejudgment interest, and civil
penalties, plus any additional interest accrued pursuant to SEC Rule of Practice
600 or pursuant to 31 U.S.C. 3717, shall be due and payable immediately, without
further application. Payment must be made in one of the following ways:
(1)    Respondent may transmit payment electronically to the Commission, which
will provide detailed ACH transfer/Fedwire instructions upon request;



24

--------------------------------------------------------------------------------



(2)
Respondent may make direct payment from a bank account via Pay.gov through the
SEC website at http://www.sec.gov/aboutioffices/ofm.htm; or

(3)
Respondent may pay by certified check, bank cashier's check, or United States
postal money order, made payable to the Securities and Exchange Commission (for
transfer to the general fund of United States Treasury in accordance with
Exchange Act Section 21F(g)(3)) and hand-delivered or mailed to:

Enterprise Services Center
Accounts Receivable Branch
HQ Bldg., Room 181, AMZ-341
6500 South MacArthur Boulevard Oklahoma City, OK 73169
Payments by check or money order must be accompanied by a cover letter
identifying Oppenheimer & Co. Inc. as a Respondent in these proceedings, and the
file number of these proceedings; a copy of the cover letter and check or money
order must be sent to Scott W. Friestad, Associate Director, Division of
Enforcement, Securities and Exchange Commission, 100 F Street, NE, Washington,
DC 20549-5030 and Gerald Hodgkins, Associate Director, Division of Enforcement,
Securities and Exchange Commission, 100 F Street, NE, Washington, DC 20549-6010.
4.    shall comply with the undertakings enumerated in Section III.H above.
By the Commission.




Brent J. Fields
Secretary











25